Citation Nr: 1408877	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a left knee injury status post surgeries with degenerative arthritis (hereinafter a left knee disability) in excess of 20 percent, prior to October 8, 2010, and to an increased evaluation in excess of 20 percent, since December 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the current 20 percent evaluation.  The Board observes that the RO, in an August 2012 rating decision, assigned a temporary 100 percent evaluation for convalescence following surgery for his left knee disability, effective October 8, 2010, and assigned a 20 percent evaluation, effective December 1, 2010.  See 38 C.F.R. § 4.30 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through June 2013, which have been considered by the RO in the July 2013 supplemental statement of the case.


FINDINGS OF FACTS

1.  Prior to October 8, 2010, the Veteran's left knee disability was manifested by complaints of pain, tenderness, weakness, stiffness, heat, giving way, lack of endurance, locking and fatigability, with full extension and flexion limited to no less than 75 degrees; medical evidence of effusion; and no medical evidence of ankylosis, subluxation, instability, impairment of the tibia and fibula or genu recurvatum.  

2.  Since December 1, 2010, the Veteran's left knee disability was manifested by complaints of pain, tenderness, stiffness, swelling, and locking, with flexion limited to no less than 105 degrees and extension limited to no more than 15 degrees; and no medical evidence of ankylosis, subluxation, instability, impairment of the tibia and fibula or genu recurvatum.  


CONCLUSIONS OF LAW

1.  Prior to October 8, 2010, the criteria for an increased evaluation for a left knee disability in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

2.  Since December 1, 2010, the criteria for an increased evaluation for a left knee disability in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice for an increased rating claim was satisfied in letters dated June 2008 and December 2008.  The letters, collectively, explained the evidence necessary to substantiate the claim for an increased rating, including evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, informed the Veteran of his and VA's respective duties for obtaining evidence, and provided generic notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board also concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration records, and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  For his left knee disability, the Veteran was provided with VA examinations in July 2008 and March 2010.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA provides the Veteran with an examination, the Board must determine whether the VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id; see 38 U.S.C.A. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his left knee disability has worsened since the March 2010 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Evaluation

On May 12, 2008, the Veteran filed a claim for entitlement to an increased rating for his service-connected left knee disability.  As previously stated above, in a November 2008 rating decision, the Veteran's 20 percent evaluation was continued, pursuant to Diagnostic Code (DC) 5258.  In an August 2012 rating decision, the Veteran was assigned a temporary 100 percent evaluation for convalescence following surgery, effective October 8, 2010, pursuant to 38 C.F.R. § 4.30, and assigned a 20 percent evaluation, effective December 1, 2010, pursuant to DC 5258.  The Board must analyze the evidence from the earliest possible date upon which such increase could be awarded, namely, one year prior to the RO's receipt of his May 12, 2008, increased rating claim.  See 38 C.F.R. § 3.400(o)(2); Hart v. Mansfield, 21 Vet. App. at 509-10 (2007).

In his September 2009 Substantive Appeal (VA Form 9), the Veteran specifically contends that the RO failed to assign an additional separate 10 percent rating for limitation of motion for his left knee disability under Diagnostic Codes 5003-5260.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO has already staged the ratings for the Veteran's left knee disability; the following analysis is therefore undertaken with consideration of the possibility of a further staged rating.

All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71(a), DC 5010.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, DC 5260, 5261. 

Normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71 , Plate II.

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258. 

DC 5259 provides for a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a , DC 5259.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: DC 5256 for ankylosis of the knee; DC 5262 for impairment of the tibia and fibula; and DC 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).

The VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5260 and 5261 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Id.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5260 and 5261 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Code predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A March 2008 North Carolina Department of Health and Human Services statement documents that the Veteran had arthroscopic surgery for meniscus repair in his left knee in 1989 and 1999.  The Veteran reported having pain (rated at eight out of 10) when he stood or engaged in physical activity, such as squatting or climbing stairs.  Objective evaluation showed moderate crepitus, tenderness over the joint line, and abnormal gait.  The range of motion testing was within normal limits for flexion and extension.  A March 2008 radiology report found mild degenerative joint disease of the left knee.  See March 2008 Blue Ridge Regional Hospital Treatment Record.  

A May 2008 VA treatment record reflects that the Veteran reported feeling increased pain and swelling of his left knee after "[d]oing fairly well until three months ago."  After reviewing an x-ray, the VA treating physician diagnosed the Veteran with progressed degenerative joint disease of the left knee.  

During a July 2008 VA examination, the Veteran complained of pain, weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and fatigability.  He said he experienced constant pain (which he rated 10 out of 10) and swelling, which caused moodiness and fatigue.  The pain and discomfort made the Veteran unable to sit or stand for more than 10 minutes.  To relieve his symptoms, he rested and took Hydrocodone.  Upon objective evaluation, the examiner found that the Veteran had a guarded upright posture favoring the knees, an abnormal gait with the use of a cane that is required for ambulation, an abnormal weight bearing, and weakness, tenderness and guarding of movement.  The examination also revealed crepitus and small lateral joint line effusion.  No subluxation, genu recurvatum or instability was found.  The examiner performed range of motion testing which revealed flexion at 90 degrees with pain at two degrees and extension at zero degrees with pain at five degrees.  After repetitive use, the joint function was additionally limited by eight degrees and by symptoms of pain (major functional impact), fatigue, weakness, lack of endurance and incoordination.  The examiner noted that the Veteran exhibited "a significant amount of pain" during the testing.  The examiner continued the Veteran's VA diagnosis of degenerative arthritis of the left knee.  The Veteran's left knee disability reportedly caused impairment of daily activities: driving for no more 30 minutes, then needing a 10-minute break; no lifting over 10 pounds; limitation with walking due to significant pain; no stairs, bending or squatting; needing help with bathing of feet; no vacuuming; making the bed; doing laundry, cleaning, or cooking.  

At a March 2010 VA examination, the Veteran reported having symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  The Veteran said he had flare-ups, brought on by physical activity, where he experienced pain, weakness and limitation of motion of the joint as often as once a day, lasting for 24 hours and rated at eight out of 10.  Upon objective evaluation, the examiner found the Veteran had three superficial and linear arthroscopic scars measuring 1 cm by .1 cm, with no underlying tissue damage, no inflammation, edema or disfigurement.  The examiner did not find the scars to be painful or to limit the Veteran's motion.  In assessing the Veteran's left knee function, the examiner found that he had normal posture, abnormal gait, crepitus, weakness, tenderness and guarding of movement.  A left knee brace and cane was required for ambulation.  The examiner did not indicate that the brace was needed for stabilization.  There were no signs of abnormal weight bearing, instability, effusion, redness, or deformity.  The examiner also found no subluxation, genu recurvatum or ankylosis.  Range of motion testing revealed flexion at 75 degrees with pain at 20 degrees and extension at zero degrees with pain at three degrees.  There was no additional degree of limitation upon repetitive use testing.  The examiner found that the Veteran's left knee degenerative joint disease resulted in pain on range of motion with significant guarding in both weight-bearing and non-weight bearing positions as well as the Veteran being confined to mostly sedentary activities.  

In October 2010, the Veteran underwent another left knee arthroscopic surgery.  See October 2010 VA treatment record.  

A December 2010 VA treatment record reflects that the Veteran did not feel that the October 2010 surgery was helpful as he continued to experience chronic pain in his left knee.  

At an April 2011 VA examination of the Veteran's right knee, the examiner also performed range of motion testing and made findings of the Veteran's left knee.  The examiner found no instability, subluxation, ankylosis, or genu recurvatum.  Range of motion testing revealed flexion at 105 degrees with pain at 105 degrees and extension at 15 degrees with pain at 15 degrees.  The examiner did not find additional limitation of joint function by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The occupational and daily activity effects of the Veteran's left knee disability were determined to be a limitation in standing and walking.  

A September 2012 VA treatment record shows that the Veteran continued to have left knee pain.  An objective examination revealed mild tenderness to palpation along the medial joint line and some tenderness along the lateral joint line, no effusion and no instability.  An imaging of the Veteran's left knee showed near bone-on-bone contact in the medial compartment and moderate to severe degenerative joint disease.  

December 2010 statements submitted by the Veteran and his wife reflect that the Veteran has had difficulty with daily activities, such as showering, dressing, and basic chores as a result of his left knee pain.   

Initially, the Board notes that the Veteran is receiving the maximum rating allowable under DC 5258.  Therefore, the Board will consider whether the Veteran is entitled to higher disability ratings under other appropriate diagnostic codes for the knee.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Throughout the appeal period, the medical evidence does not demonstrate that the Veteran had ankylosis, subluxation, instability, impairment of the tibia and fibula or genu recurvatum.  See 38 C.F.R. 4.71a, DC 5256, 5257, 5262, 5263.  Therefore, ratings predicated on these symptoms are not warranted in this case.

Based on the evidence of record, the Board finds that the Veteran's left knee disability does not warrant a disability rating higher than 20 percent prior to October 8, 2010.  As noted above, the Veteran's left knee disability is currently assigned the maximum 20 percent disability rating under Diagnostic Code 5258.  This rating criteria for dislocated semilunar cartilage contemplates manifestations of limitation of motion.  Separate ratings for diagnostic codes that already contemplate limitation of motion are not applicable.  So, the Veteran is only entitled to a higher rating if the manifestations of his left knee arthritis meet the higher rating criteria under other diagnostic codes. 

The medical evidence prior to October 8, 2010 shows that the Veteran's left knee flexion was no less than 75 degrees and his left knee extension was at zero degrees.  He was noted to have pain with range of motion testing.  However, the medical evidence does not show that his limitation of flexion and extension, even considering pain and additional limitation of function due to pain, warrant a rating in excess of 20 percent.  At the July 2008 VA examination, following repetitive testing, the Veteran did not meet the criteria for a higher 30 percent rating.  Rather, it was noted that he only had an additional loss of 8 degrees in range of motion.   Even with due consideration of such findings, the Board finds that, prior to October 8, 2010, the Veteran's left knee disability does not warrant the assignment of a rating higher than 20 percent under either DC 5260 or 5261.  

Although the evidence shows that, during this period, the Veteran had crepitus and small lateral joint line effusion, these manifestations have already been contemplated by his current rating under DC 5258.  


Similarly, under DC 5259, the maximum rating possible is 10 percent.  Furthermore, a separate rating would not be appropriate as the symptoms contemplated by the rating criteria are the same as for DC 5258, so a separate rating under DC 5259 would overlap compensation for the same symptoms and would constitute pyramiding.  

Based on the evidence of record, the Board finds that the Veteran's left knee disability does not warrant a disability rating higher than 20 percent, since December 1, 2010.  The medical evidence shows that the Veteran's left knee has had flexion limited to no less than 105 degrees and extension limited to no more than 15 degrees.  The evidence does not show any additional limitation of function due to pain and the range of motion testing found pain at the same degree where flexion was limited.  So, the evidence does not show a compensable rating for limitation of flexion and the evidence shows no more than a 20 percent rating for limitation of extension.  Therefore, the Board finds that since December 1, 2010, the Veteran's left knee disability is not entitled to a rating higher than 20 percent under either DC 5260 or 5261.  

For the same reasons stated for the time period prior to October 8, 2010, Diagnostic Codes 5003 and 5259 are also not applicable for the time period since December 1, 2010.  

The Board finds that the evidence of record does not support the assignment of a further staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's left knee disability was more or less severe during the appeal period than is otherwise discussed above. 

The Board has considered other potentially applicable diagnostic codes.  DC 7800 pertains to scars or other disfigurement located on the head, face, or neck.  38 C.F.R. § 4.118 (2013).  DC 7801 provides ratings for scars, other than on the head, face, or neck, that are deep and nonlinear and cover an area of at least 6 square inches.  DC 7802 provides a maximum 10 percent rating where a scar, not of the head, face or neck, that are superficial and nonlinear and covers an area or area of 144 square inches (929 square centimeters).  DC 7804 pertains to scars which are unstable or painful.  Id. 

The Veteran has three arthroscopic scars on his left knee.  According to the March 2010 examiner, the scars are superficial and linear and exhibited no pain and no limitation of function.  Therefore, the Board finds that, for the entire appeal period, a disability rating for scars does not apply.  

The Board acknowledges the Veteran's contentions that the constant pain in his left knee makes basic chores difficult and that it limits his ability to walk, stand, and sit for long periods of time, however, the medical evidence does not support that his left knee disability is more disabling than his current 20 percent rating at any point during the appeal period.  

Thus, with the preponderance of the evidence against the assignment of a higher initial evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

III.  Extraschedular Considerations

The Board has considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

As described above, the extent of the Veteran's painful limitation of motion are encompassed within the assigned rating criteria.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to an increased evaluation for a left knee disability in excess of 20 percent, prior to October 8, 2010, and since December 1, 2010, is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


